Citation Nr: 1744136	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  15-08 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a kidney disorder.  

4.  Entitlement to service connection for a heart disorder, with hyperlipidemia.  

5.  Entitlement to service connection for a sleep disorder, to include sleep apnea.  

6.  Entitlement to service connection for B-cell leukemia.  

7.  Entitlement to service connection for bilateral hearing loss.  

8.  Entitlement to service connection for tinnitus.  

9.  Entitlement to an initial rating higher than 10 percent rating for dermatitis.  

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION


The Veteran served on active duty in the Army from November 1969 to November 1971, including service in the Republic of Vietnam.  The appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2013 and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The January 2013 RO decision granted service connection and a 10 percent rating for dermatitis, effective October 2, 2012.  By this decision, the RO also determined that new and material evidence had not been received to reopen claims for entitlement to service connection hypertension (listed as arterial hypertension, also claimed as high blood pressure), and for a kidney disorder (listed as renal disease and glomerulonephritis).  The RO further denied service connection for a psychiatric disorder, to include PTSD (listed as PTSD) on a de novo basis, and denied service connection for a sleep disorder, to include sleep apnea (listed as sleep disturbances).  

The November 2014 RO decision denied service connection for a heart disorder, with hyperlipidemia (listed as ischemic heart disease and hyperlipidemia); B-cell leukemia: bilateral hearing loss (listed as bilateral hearing loss, claimed as bilateral deafness) and for tinnitus.  By this decision, the RO also denied the Veteran's claim for a TDIU.  

The November 2014 RO decision (noted above) also listed issues as to whether new and material evidence had been received to reopen claims for entitlement to service connection for a psychiatric disorder, to include PTSD (listed as a hysterical neurosis, dissociative type, claimed as a nervous condition; a generalized anxiety disorder; and a major depressive disorder, as well as PTSD); hypertension (listed as hypertension, also claimed as high blood pressure and hypertensive cardiovascular disease); and for a kidney disorder (listed as acute renal failure, also claimed as renal disease, glomerulonephritis and end-stage renal disease with a kidney transplant).  The RO determined, at that time, that new and material evidence had not been received to reopen those claims.  By the November 2014 decision (noted above), the RO also denied service connection for a sleep disorder, to include sleep apnea (listed as obstructive sleep apnea).  The Board notes, however, that the January 2013 RO decision (noted above) had already addressed those issues.  See also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board further observes that the January 2013 RO decision (noted above) denied service connection for a psychiatric disorder, to include PTSD (listed as PTSD), on a de novo basis.  The Board notes, however, that service connection for a psychiatric disorder, to include PTSD (listed as a nervous condition), was previously denied in a final September 1994 RO decision.  Thus, the Board must address whether new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for a psychiatric disorder, to include PTSD.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Further, the current claim (listed by the RO as entitlement to service connection for PTSD) is not a new claim because the VA had construed the Veteran's original claim as encompassing any psychiatric disorder, to include PTSD.  See Velez v. Shinseki, 23 Vet. App. 199, 204-05 (2009); See also Clemons, 23 Vet. App. at 1.  

The Veteran died in July 2016 during the pendency of his appeal.  A July 2016 Board decision dismissed the claims on appeal due to the Veteran's death.  The appellant has been substituted as the claimant for the purposes of processing the Veteran's claims on appeal to completion.  38 U.S.C.A. § 5121A.  

The case was later transferred to the Philadelphia, Pennsylvania Regional Office (RO).  

The Board acknowledges that the claim for service connection for psychiatric disorder, to include PTSD, was certified on appeal as whether new and material evidence had been received to reopen previously denied claim.  The Board notes that service connection for a psychiatric disorder, to include PTSD (listed as a nervous condition), was previously denied in a final September 1994 RO decision.  A previous final November 1974 Board decision also denied service connection for a psychiatric disorder, to include PTSD (listed as a hysterical neurosis).  The Board finds, however, that new and material evidence has been received to reopen this claim pursuant to 38 C.F.R. § 3.156(a).  Therefore, this decision will address the merits of the underlying service connection claim.  

Further, the Board acknowledges that the claim for service connection for hypertension, as well as the claim for service connection for a kidney disorder, were also certified on appeal as whether new and material evidence had been received to reopen previously denied claims.  The Board notes that service connection for hypertension (listed as arterial hypertension) and for a kidney disorder (listed as acute renal failure) was previously denied in a final July 2007 RO decision.  In this decision, the Board grants service connection for a psychiatric disorder, diagnosed as a mood disorder, depressed type; a depressive disorder, not otherwise specified; and a generalized anxiety disorder.  In light of this grant, the Board finds that new and material evidence has been received to reopen the claims for service connection for hypertension and for a kidney disorder pursuant to 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Therefore, this decision will also address the merits of those underlying service connection claims.  

The issues have been recharacterized to comport with the evidence of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension; a kidney disorder; a heart disorder, with hyperlipidemia; a sleep disorder, to include sleep apnea; bilateral hearing loss; and for tinnitus, as well as the issue of entitlement to a TDIU, are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A psychiatric disorder, diagnosed as a mood disorder, depressed type; a depressive disorder, not otherwise specified; and a generalized anxiety disorder, had its onset in service.  

2.  The Veteran did not have B-cell leukemia.  

3.  Throughout the appeal period, the Veteran's dermatitis was manifested by no more than involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder, diagnosed as a mood disorder, depressed type; a depressive disorder, not otherwise specified; and a generalized anxiety disorder, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).  

2.  The criteria for service connection for B-cell leukemia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

3.  The criteria for an initial rating higher than 10 percent for dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7806 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Psychiatric Disorder, to include PTSD

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2016).  Further, 38 C.F.R. § 3.304(f) provides that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  In the case of such a veteran, service incurrence for the following diseases will be presumed if they are manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, and trachea), and soft-tissue sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309 (e). (Under 38 C.F.R. § 3.309 (e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309 (e) (Note 3.).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contended that he had a psychiatric disorder, to include PTSD, which was related to service.  He specifically maintained that he was treated for psychiatric problems in December 1971, May 1972, and June 1972, all within a year of his separation from service.  He also claimed service connection for PTSD based on alleged stressors during his service in Vietnam.  The Veteran reported stressors such as witnessing dead bodies of civilian Vietnamese while obtaining rations, including an old man and woman, as well as a child.  He also stated that he got lost on the trail with another soldier for one day in Vietnam.  The Veteran essentially asserted that he suffered psychiatric problems within a year of his separation from service and since that time.  

The Veteran served on active duty in the Army from November 1969 to November 1971, including service in the Republic of Vietnam.  His DD Form 214 lists his occupational specialty as a cook.  The Veteran's available service personnel records do not specifically show that he was awarded decorations evidencing combat.  

The Veteran's service treatment records do not show treatment for any psychiatric problems.  

Post-service private and VA treatment records, including examination reports, show treatment for variously diagnosed psychiatric disorders, including schizophrenic reaction, undifferentiated type; schizophrenia, undifferentiated type; a mood disorder, depressed type; a depressive disorder, not otherwise specified; a generalized anxiety disorder; and PTSD.  Such records also show that the Veteran was treated for psychiatric problems within one year of his separation from service.  

For example, a May 1972 VA treatment entry from a private physician, within a year of the Veteran's separation from service, notes that the Veteran was suffering from an emotional disturbance which hindered him from performing his daily activities.  It was noted that the Veteran was treated in December 1971.  

A May 1972 VA medical certificate and history report notes that the Veteran was brought by his wife for persistent nervous activity.  The diagnosis was a mental disorder.  A medical certificate dated later that month reflects that the Veteran was brought by friends when he became belligerent and aggressive at home and hit his mother, sister, and friends.  The diagnosis was schizophrenic reaction, undifferentiated type.  

A June 1972 VA medical certificate and history report relates a diagnosis of schizophrenia, undifferentiated type, active.  A June 1972 VA hospital history report indicates that the Veteran complained of restlessness, fits, and hyperkinetic episodes.  The initial impression was hysterical neurosis, conversion type, and rule out latent schizophrenia.  

A July 1972 VA hospital summary shows that the Veteran reported that after his discharge from service, he went to New York where he became sick due to noises in the city.  He stated that he reenacted his Vietnam experiences with bombing, noises, and corpses.  The Veteran related that he turned restless, that he could not sleep and had frequent nightmares, and that he lost his appetite.  He reported that back in Puerto Rico, he had been told that he would lose his mind, pound on walls, and throw things away.  The Veteran maintained that he would hit everyone around him and that he was not aware of what he was doing at the time.  The diagnosis was hysterical neurosis, dissociative type.  

An August 1972 VA psychiatric examination report shows that the examiner reported that the Veteran served in the Army from November 1969 to November 1971, and that he served ten months in Vietnam.  The examiner indicated that following his the Veteran did not feel able to go back to his old job.  It was noted that he was nervous and that he had episodes of hyperactive behavior with amnesia.  The examiner stated that the Veteran was seen in the emergency room at a VA facility with a diagnostic impression of schizophrenic reaction, undifferentiated type.  The examiner related that the Veteran was subsequently under clinical observation at a VA hospital and the final diagnosis, at that time, was a hysterical neurosis, dissociative type.  The diagnosis was hysterical neurosis, dissociative type.  The examiner indicated that the Veteran's disability was moderately severe and that psychiatric attention was essential.  

A December 2012 VA psychiatric examination report includes a notation that the Veteran's claims file was reviewed.  It was noted that the Veteran served in the Army from November 1969 to November 1971, and that his occupational specialty was as a cook.  The Veteran reported that he had combat experience in Vietnam.  He stated that he and another soldier got lost on the trail for one day in Vietnam and that a warrant officer ran into them and re-directed them to the base.  He also maintained that while returning to the base in his delivery missions, he saw the corpses of children and women placed by the Viet Cong.  The Veteran indicated that his first encounter with a mental health specialist was four months ago due to having to deal with his condition.  He stated that that he had one psychiatric hospitalization after his military discharge.  It was noted that the Veteran had no history of parasuicidal behavior and no family history of mental illness.  

The examiner indicated that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-IV criteria.  The diagnosis was a depressive disorder, not otherwise specified.  The examiner indicated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that there was evidence of psychiatric complaints, psychiatric findings, and psychiatric treatment within one after the Veteran's discharge from his military service.  The examiner reported that the Veteran was evaluated in May 1972 and June 1972.  The examiner indicated that the Veteran did not pursue further treatment until four months ago when he sought psychiatric care due to his inability to deal with his own illness and his wife's illness.  The examiner maintained that a temporal relationship between the Veteran's neuropsychiatric disorder and his military service was not established.  

A June 2014 treatment report from C. E. Mora Quesada, M.D., shows the examiner reported that the Veteran presented with nervousness; anxiety; increased irritability; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective work and social relationships.  It was noted that he also had disturbances of motivation and mood; a depressed mood; isolation episodes; insomnia with nightmares and flashbacks of his traumatic experiences during his active duty in Vietnam, as well as episodes of easily crying.  Dr. Mora Quesada further indicated that the Veteran presented with memory loss and that he had been admitted for psychiatric therapy several times.  The diagnoses included a generalized anxiety disorder; a major depression disease; and PTSD.  Dr. Mora Quesada commented that the Veteran presented with psychiatric disorders which were more probably than not secondary to his military service performance.  

A November 2014 VA psychiatric examination report includes a notation that the Veteran's claims file was reviewed.  It was noted that there was no history of psychological or psychiatric treatment.  As to a stressor, the Veteran reported that when he was sent to watch rations, he found dead people and they were elderly people and children.  He also referred to having to shoot people and that they were innocent.  The Veteran reported that he had nightmares about combat situations in Vietnam, including about dead people, which affected him a lot.  He stated that pills did not help him.  He maintained that noises would bother him almost every night and that he could not leave home because he would fall from dizziness and headaches.  The examiner concluded that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-5.  The diagnosis was a mood disorder, depressed type, due to a general medical condition.  The examiner indicated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that there was no criterion, pursuant to DSM-5, for a diagnosis of PTSD.  The examiner commented that the Veteran's mood disorder, depressed type, had no temporal relationship to active duty stressors as it was most likely caused or secondary to end-stage renal disease on hemodialysis.  

The probative value of medical opinion evidence "is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that there are opinions of record, pursuant to December 2012 and November 2014 VA psychiatric examination reports, and a June 2014 treatment report from Dr. Mora Quesada, that address the etiology of the Veteran's claimed psychiatric disorder, to include PTSD.  

The Board observes that the June 2014 treatment report from Dr. Mora Quesada relates diagnoses that included a generalized anxiety disorder; a major depression disease; and PTSD.  Dr. Mora Quesada commented that the Veteran presented with psychiatric disorders which were more probably than not secondary to his military service performance.  The Board observes that there is no indication that Dr. Mora Quesada reviewed the Veteran's claims file.  Although claims file review is not necessary, the probative value of a medical opinion is based on its reasoning and its predicate in the record so that the opinion is fully informed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, the Board notes that the only diagnosis of PTSD of record was pursuant to the June 2014 treatment report from Dr. Mora Quesada.  There were no other diagnoses of record, and VA examiners, pursuant to December 2012 and November 2014 VA psychiatric examinations, following a review of the claims file, have specifically found that the Veteran did not meet the DSM-IV and DSM-V criteria for PTSD, respectively.  Further, Dr. Mora Quesada provided no basis for the diagnosis of PTSD and did not relate such diagnosis to any in-service stressors.  Therefore, the Board finds that Dr. Mora Quesada's diagnosis of PTSD has no probative value in this matter.  The Board also observes that Dr. Mora Quesada found that psychiatric disorders were more probably than not secondary to his military service performance.  The Board notes that Dr. Mora Quesada did not provide any rationale for this opinion.  Therefore, such opinion has limited value in this case.  

The Board notes that examiner, pursuant to the November 2014 VA psychiatric examination report, following a review of the claims file, indicated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-5.  The examiner provided a diagnosis of a mood disorder, depressed type, due to a general medical condition.  The examiner indicated that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner commented that the Veteran's mood disorder, depressed type, had no temporal relationship to active duty stressors as it was most likely caused or secondary to end-stage renal disease on hemodialysis.  The Board observes that the examiner did not provide any rationale for his opinion that the Veterans' mood disorder, depressed type, was not related to his period of service.  Additionally, the examiner stated that there was no history of psychological or psychiatric treatment.  The Board observes, however, that the Veteran has received treatment for psychiatric problems on multiple occasions, including within a year of his separation from service.  The Board notes that the "current disability" requirement for service connection is satisfied if a claimant has a disability at any time during the pendency of a claim, even if the disability resolves prior the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Further, the Board notes that the examiner did not address the Veteran's reports of psychiatric problems within a year of service separation and since that time.  See Davidson, 581 F.3d at 1313.  Therefore, the Board finds that the examiner's opinion that the Veteran's diagnosed mood disorder, depressed type, was not related to service has little probative value in this matter.  

The Board observes that the examiner, pursuant to the December 2012 VA examination report, indicated that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-IV criteria.  The examiner related a diagnosis of a depressive disorder, not otherwise specified.  The examiner, following a review of the claims file, indicated that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The Board observes, however, that the examiner also maintained that there was evidence of psychiatric complaints, psychiatric findings, and psychiatric treatment within one after the Veteran's discharge from his military service.  The examiner indicated that the Veteran did not pursue further treatment until four months ago when he sought psychiatric care due to his inability to deal with his own illness and his wife's illness.  The examiner maintained that a temporal relationship between the Veteran's neuropsychiatric disorder and his military service was not established.  

The Board observes that although the examiner indicated that the Veteran did not pursue further treatment for psychiatric problems until four months prior to that time, she did not address the Veteran's reports of psychiatric problems within a year of service separation and since that time.  See Davidson, 581 F.3d at 1313.  Additionally, the examiner did not provide much in the way of a rationale for the opinion that the Veteran's diagnosed depressive disorder, not otherwise specified, was not related to his period of service.  The Board thus finds that such opinion is not very probative in this matter.  The Board also finds, however, that the examiner's statement that there was evidence of psychiatric complaints, psychiatric findings, and psychiatric treatment within one of discharge from his military service, is very probative in this matter because such is clearly shown by the evidence of record.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

The Board observes that the medical evidence of record indicates that the Veteran currently has a psychiatric disorder, diagnosed as a mood disorder, depressed type; a depressive disorder, not otherwise specified; and a generalized anxiety disorder.  Additionally, the evidence shows that the Veteran was clearly diagnosed with psychiatric problems within one year of his separation from service.  See 38 C.F.R. § 3.309.  The Board notes that a VA examiner, pursuant to a December 2012 VA examination report, in a probative opinion, specifically indicated that there was evidence of psychiatric complaints, psychiatric findings, and psychiatric treatment within one after the Veteran's discharge from his military service.  

Additionally, the Board observes that the Veteran was competent to report symptoms he thought were due to his psychiatric disorder, diagnosed as a mood disorder, depressed type; a depressive disorder, not otherwise specified; and a generalized anxiety disorder, within a year of service separation and since that time.  Moreover, the Board finds that the Veteran's reports of such symptoms were credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

Resolving any doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise regarding whether the current psychiatric disorder, diagnosed as a mood disorder, depressed type; a depressive disorder, not otherwise specified; and a generalized anxiety disorder, commenced within a year of military service separation.  In light of the evidence of record, to include the opinion from the VA examiner, pursuant to the December 2012 VA psychiatric examination report, as well as the deficiencies in the other etiological opinions of record, noted above, the Board cannot conclude that the preponderance of the evidence is against granting service connection for a psychiatric disorder, diagnosed as a mood disorder, depressed type; a depressive disorder, not otherwise specified; and a generalized anxiety disorder.  The Board notes that there is no probative diagnosis of PTSD of record.  

Accordingly, service connection for a psychiatric disorder, diagnosed as a mood disorder, depressed type; a depressive disorder, not otherwise specified; and a generalized anxiety disorder, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; See also Clemons, 23 Vet. App. at 1.  

II. B-Cell Leukemia

The Veteran essentially contended that he had B-cell leukemia that was related to his period of service, to include Agent Orange exposure.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran served on active duty in the Army from November 1969 to November 1971, including service in the Republic of Vietnam.  The Veteran's service treatment records do not show complaints, findings, or diagnoses of B-cell leukemia.  

Post-service private and VA treatment records, including VA examination reports, do not show treatment for B-cell leukemia.  

A November 2014 VA hairy cell and other B-cell leukemias examination report includes a notation that the Veteran's claims file was reviewed.  The examiner indicated that the Veteran did not have, and had never been diagnosed with, hairy cell leukemia or any other B-cell leukemia.  The examiner commented that an opinion regarding B-cell leukemia did not proceed because there was no evidence of any leukemia pursuant to the examination and interview.  

The requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes).  Here, the evidence indicates no presently diagnosed B-cell leukemia; thus, service connection for such disorder is not warranted.  

The Veteran had essentially alleged that he had B-cell leukemia that had its onset during his period of service.  The Board observes that the Veteran was competent to report symptoms he thought were due to B-cell leukemia during service, or after service, but, as a lay person, he did not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of this condition.  See Kahana, see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  

The preponderance of the evidence is against the claim for entitlement to service connection for B-cell leukemia, to include as due to Agent Orange exposure.  The evidence does not reflect that the Veteran has B-cell leukemia.  As there is no doubt to be resolved, service connection is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III. Dermatitis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2016).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  

In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).  

Under Diagnostic Code 7806 (dermatitis or eczema), a noncompensable (0 percent) rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy was required during the past 12-month period.  A 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected; or with the need for intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  A 30 percent is warranted where the area of involvement is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas; or with a need for systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The highest (60 percent) rating requires involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas, or with the need for constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs in the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

Although all available diagnostic codes have been considered, Diagnostic Codes 7800-7805 do not apply because the evidence does not show that the Veteran had scars related to his dermatitis.  

On July 14, 2017, the Federal Circuit issued a precedential opinion in Johnson v. Shulkin, that reversed and remanded a decision by Court of Appeals for Veterans Claims (Veterans Court) which held that Diagnostic Code (DC) 7806 under 38 C.F.R. § 4.118, a rating for skin disabilities, unambiguously defines topical corticosteroid treatment as "systemic therapy" rather than "topical therapy."  The Court found that the structure and content of DC 7806 make clear that it contemplates two types of therapy, "systemic therapy" and "topical therapy," as the operative terms of the diagnostic code, not the exemplary reference ("such as") to corticosteroids.  Further, that the use of "such as" in DC 7806 did not mean that all forms of treatment with "corticosteroids and other immunosuppressive drugs," no matter how narrowly localized in their impact, count as "systemic therapy."  The Federal Circuit went on to explain that nothing in DC 7806 displaces the accepted understandings of systemic therapy and topical therapy to permit a topical therapy that affects "only therapy to which it is applied" to count as systemic therapy under that code.  The Federal Circuit indicated that the use of topical corticosteroids does not automatically mean systemic therapy because DC 7806 distinguishes between systemic therapy and topical therapy, and that based on the facts and circumstances of each case a topical steroid could be considered either systemic therapy or topical therapy.  See Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).  

A December 2012 VA skin diseases examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had been suffering a recurrent skin rash in all of his body.  The examiner indicated that the Veteran's skin condition did not cause scarring or disfigurement of the head, face, or neck.  The examiner also stated that the Veteran did not have systemic manifestations due to any skin disease, such as fever, weight loss, or hypoproteinemia, associated with skin condition such as erythroderma).  The examiner reported that the Veteran had been treated with oral or topical medications in the past twelve months for a skin condition, and that he had been specifically treated with topical corticosteroids (Betamethasone Valerate Cream) on a constant/near constant basis.  It was noted that the Veteran had also been treated with other topical medications (Ammonium Lactate Lotion) on a constant/near constant basis.  The examiner related that the Veteran had not had any treatments or procedures other than systemic or topical medications in the past twelve months for exfoliative dermatitis or papulosquamous disorders.  The examiner indicated that the Veteran had dermatitis affecting less than 5 percent of exposed areas and 5 to 20 percent of the total body area.  The diagnosis was dermatitis.  The examiner indicated that the Veteran's dermatitis did not impact his ability to work.  

A November 2014 VA skin diseases examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran complained of a recurrent pruritic erythematous rash on his hands, rams, and back.  He also stated that he had frequent pruritus without a rash.  The examiner indicated that the Veteran's skin condition did not cause scarring or disfigurement of the head, face, or neck.  The examiner also stated that the Veteran did not have systemic manifestations due to any skin disease, such as fever, weight loss, or hypoproteinemia, associated with skin condition such as erythroderma).  The examiner maintained that the Veteran had been treated with oral or topical medications in the past twelve months for a skin condition, and that he had been specifically treated with other topical medications (Urea Lotion) on a constant/near constant basis.  The examiner related that the Veteran had not had any treatments or procedures other than systemic or topical medications in the past twelve months for exfoliative dermatitis or papulosquamous disorders.  The examiner indicated that the Veteran had dermatitis affecting less than 5 percent of exposed areas and 5 to 20 percent of the total body area.  

The diagnosis was dermatitis.  The examiner reported that the Veteran's dermatitis did not impact his ability to work.  The examiner maintained in regard to the Veteran's service-connected dermatitis, it was her opinion that the Veteran was able to obtain, perform, and secure a regular duty job, in order to obtain and secure a financial gainful occupation.  

The medical evidence supports the current 10 percent rating for the Veteran's service-connected dermatitis.  The evidence does not show that the Veteran's dermatitis is indicative of involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or the need for systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period, as required for a higher 30 percent rating.  The December 2012 and November 2014 VA skin diseases examination reports both indicate that the Veteran's skin medications were topical and were not systemic.  The respective examiners found that the examiner indicated that the Veteran had dermatitis affecting less than 5 percent of exposed areas and 5 to 20 percent of the total body area.  

This is an initial rating case, on the granting of service connection.  The Board finds that there are no distinct periods of time, since the effective date of service connection, during which the Veteran's dermatitis has been more than 10 percent disabling.  Thus "staged ratings" greater than a 10 percent rating are not warranted for any period of time since the effective date of service connection.  Fenderson, 12 Vet. App. at 119.

The preponderance of the evidence is against the claim for an increase in a 10 percent rating dermatitis; there is no doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for a psychiatric disorder, diagnosed as a mood disorder, depressed type; a depressive disorder, not otherwise specified; and a generalized anxiety disorder, is granted.  

Service connection for B-cell leukemia is denied.  

An initial rating higher than 10 percent for dermatitis is denied.  


REMAND

The remaining issues on appeal are entitlement to service connection for hypertension; a kidney disorder; a heart disorder with hyperlipidemia; a sleep disorder, to include sleep apnea; bilateral hearing loss; and for tinnitus, as well as the issue of entitlement to a TDIU.  

As discussed above, the Board has granted service connection for a psychiatric disorder, diagnosed as a mood disorder, depressed type; a depressive disorder, not otherwise specified; and a generalized anxiety disorder.  Given this change in circumstances, and to accord the Veteran due process, the RO must readjudicate the service connection issues on appeal in light of possible secondary service connection.  The claim for entitlement to a TDIU must also be readjudicated in light of the additional service-connected disability.

The Veteran contended that he had hypertension; a kidney disorder; a heart disorder with hyperlipidemia; and a sleep disorder, to include sleep apnea, that were related to service, to include as due to Agent Orange exposure.  He also asserted that he had bilateral hearing loss and tinnitus that were related to service.  

The Veteran was competent to report sleep problems, hearing problems, and ringing in the ears, as well as symptoms he thought were due to hypertension, kidney problems, and heart problems, during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records do not show treatment for hypertension or elevated blood pressure readings; kidney problems; heart problems; or sleep problems.  

Post-service private and VA treatment records, including examination reports, show treatment for hypertension; numerous diagnosed kidney problems; heart problems; sleep problems, including sleep apnea; bilateral hearing loss and tinnitus.  

The Board notes that a medical opinion has not been obtained as to the Veteran's claims for service connection for a kidney disorder and for a sleep disorder, to include sleep apnea.  

A November 2014 VA heart conditions examination report includes a notation that the Veteran's claims file was reviewed.  The diagnosis was hypertensive heart disease.  The examiner indicated that none of the Veteran's heart conditions qualified within the generally accepted medical definition of ischemic heart disease.  The examiner reported that the Veteran had congestive heart failure.  The examiner stated that the Veteran had atrial fibrillation and that he had a heart valve condition that affected the mitral and tricuspid valves.  It was noted that the Veteran had moderate mitral regurgitation, and moderate to severe tricuspid regurgitation.  

The examiner commented that the Veteran's hypertensive heart disease was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that as per the Veteran's own statements and the records reviewed, his condition of hypertension had its onset by the year 1989, which was a gap of more than ten years after his separation from service.  The examiner stated that the service treatment records do not show any signs, symptoms, diagnoses or treatment regarding hypertension or heart disease during active military service or within a year of separation from service.  The examiner also maintained that an opinion regarding ischemic heart disease did not proceed because there was no evidence of ischemic heart disease.  

The Board observes that the examiner found that the Veteran's hypertensive heart disease was less likely than not incurred in or caused by the in-service injury, event, or illness.  The Board notes, however, that the examiner did not address whether the Veteran's hypertension and/or hypertensive heart disease were related to his presumed Agent Orange exposure during service.  Additionally, the examiner indicated that the Veteran had other heart problems such as congestive heart failure, atrial fibrillation, and mitral and tricuspid regurgitation, but did not address the etiology of such conditions.  Further, the examiner did not address whether any diagnosed hypertension and heart problems, with hyperlipidemia, were caused or aggravated by the now service-connected psychiatric disorder, diagnosed as a mood disorder, depressed type; a depressive disorder, not otherwise specified; and a generalized anxiety disorder.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), a decision issued by the United States Court of Appeals for Veterans Claims (Court), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  

Further, the Board notes that although hypertension was not listed as a disease associated with herbicide exposure (to include Agent Orange) under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine has concluded that there was "limited or suggestive evidence of an association" between herbicide exposure and hypertension. See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  Additionally, in 75 Fed. Reg. 81332, the VA found that there was not enough evidence in the National Academy of Sciences studies to find a presumptive connection between hypertension and herbicide exposure.  However, VA's discussion in that document made clear that there were some studies, as noted in National Academy of Sciences' findings in Updates 2006 and 2008, which demonstrated "limited or suggestive evidence of association."  

Further, the Board observes that, more recently, in a November 2016 study among U.S. Army Chemical Corps Veterans, VA researchers found an association between both hypertension risk and exposure to herbicides, and hypertension risk and military service in Vietnam.  Cypel YS, Kress AM, Eber SM, Schneiderman AI, Davey VJ. Herbicide exposure, Vietnam service, and hypertension risk in Army Chemical Corps Veterans. J Occup Environ Med 2016; 58: 1127-1136.  

As to the Veteran's claims for service connection for bilateral hearing loss and tinnitus, the Veteran was afforded a VA audiological examination in November 2014.  There was a notation that the Veteran's claims file was reviewed.  The diagnoses were sensorineural hearing loss in the frequency range of 500 to 4000 Hertz in the right ear, and sensorineural hearing loss in the frequency range of 500 to 4000 Hertz in the right ear.  Tinnitus was also diagnosed.  The examiner commented that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner reported that the Veteran was on active duty between November 1969 and November 1971.  The examiner stated that the induction examination shows normal hearing in both ears.  It was noted that the separation examination shows that the whispered voice test was performed which was not reliable to identify the presence of hearing loss that was typically found with military noise exposure (noise induced hearing loss).  The examiner indicated that there was no evidence of complaints of hearing loss and tinnitus in the claims file for more than forty years after the Veteran's [period of service.  The examiner maintained that, therefore, it was highly probable that the current bilateral hearing loss was due to presbycusis or hearing loss expected as a normal aging process.  The examiner stated that it was reasonable to conclude that the hearing loss was less likely as not related to the Veteran's military service.  

The examiner indicated that the Veteran's tinnitus was at least as likely as not (50 percent probability or greater) a symptom associated with hearing loss, as tinnitus was known to be a symptom associated with hearing loss.  

The examiner additionally indicated that there was no medical evidence in the claims file that showed evidence of complaints of hearing loss and tinnitus for the period of active duty from November 1969 to November 1971.  The examiner also related that the Veteran had no history of ear and hearing related health problems when he enrolled in the Army.  The examiner maintained that there was medical evidence that gradual hearing changes could occur due to the natural aging process.  The examiner found that it was reasonable to conclude that the hearing loss and tinnitus were less likely than not related to the military noise exposure.  

The Board observes that the examiner indicated that the Veteran's bilateral hearing loss and tinnitus were not related to his period of service.  The Board notes, however, that the examiner appeared to base her opinion, at least in part, on the fact that the Veteran had no evidence of hearing loss during service or at the time of his separation from service.  However, the absence of documented hearing loss while in service is not fatal to a claim for service connection. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  Further, there is no indication that the examiner discussed any reports by the Veteran of hearing problems and ringing in the ears during and since service.  See Davidson, 581 F.3d at 1313.  

In light of the above, the Board finds that there are no responsive medical opinions of record, following a thorough review of the claims file, as to the claims for entitlement to service connection for hypertension; a kidney disorder; a heart disorder, with hyperlipidemia; and for a sleep disorder, to include sleep apnea.  Medical opinions must be obtained on remand to decide the claims.  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2009).  

Additionally, as the Veteran's claim for a TDIU rating is inextricably intertwined with his claims for service connection, those matters must be addressed together on remand.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following:  

1.  Make arrangements for the entire claims file, to include all electronic records, to be forwarded to an appropriate examiner to determine the likely etiology of the Veteran's claimed hypertension and heart disorder, with hyperlipidemia.  The examiner must specifically indicate if the Veteran was diagnosed with hypertension, and must diagnose all of the Veteran's heart disorders, with hyperlipidemia.  

Based on a review of the claims file and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any diagnosed hypertension, and heart disorders, with hyperlipidemia, were etiologically related to, or had their onset during, the Veteran's period of service, to include his Agent Orange exposure during service.  

The examiner must consider that the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension, and that in a study among U.S. Army Chemical Corps Veterans, VA researchers found an association between both hypertension risk and exposure to herbicides, and hypertension risk and military service in Vietnam.  

The examiner must further opine as to whether the Veteran's service-connected psychiatric disorder, diagnosed as a mood disorder, depressed type; a depressive disorder, not otherwise specified; and a generalized anxiety disorder, or any other service-connected disabilities, caused or aggravated any diagnosed hypertension and heart disorders with hyperlipidemia.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed hypertension and heart disorders, with hyperlipidemia, by the Veteran's service-connected psychiatric disorder, diagnosed as a mood disorder, depressed type; a depressive disorder, not otherwise specified; and a generalized anxiety disorder, or any other service-connected disabilities, is found, the examiner must attempt to establish a baseline level of severity of the diagnosed hypertension and heart disorders, with hyperlipidemia, prior to aggravation by the service-connected disabilities.  

The report must include a complete rationale for all opinions expressed.  

2.  Make arrangements for the entire claims file, to include all electronic records, to be forwarded to an appropriate examiner to determine the likely etiology of the Veteran's claimed kidney disorder.  The examiner must diagnose all of the Veteran's kidney disorders.  

Based on a review of the claims file and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any diagnosed kidney disorders, were etiologically related to, or had their onset during, the Veteran's period of service, to include his Agent Orange exposure during service.  

The examiner must further opine as to whether the Veteran's service-connected psychiatric disorder, diagnosed as a mood disorder, depressed type; a depressive disorder, not otherwise specified; and a generalized anxiety disorder, or any other service-connected disabilities, caused or aggravated any diagnosed kidney disorders.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed kidney disorders by the Veteran's service-connected psychiatric disorder, diagnosed as a mood disorder, depressed type; a depressive disorder, not otherwise specified; and a generalized anxiety disorder, or any other service-connected disabilities, is found, the examiner must attempt to establish a baseline level of severity of the diagnosed kidney disorders prior to aggravation by the service-connected disabilities.  

The report must include a complete rationale for all opinions expressed.  

3.  Make arrangements for the entire claims file, to include all electronic records, to be forwarded to an appropriate examiner to determine the likely etiology of the Veteran's claimed sleep disorder, to include sleep apnea.  The examiner must diagnose all of the Veteran's sleep disorders, to include sleep apnea.  

Based on a review of the claims file and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any diagnosed sleep disorders, to include sleep apnea, were etiologically related to, or had their onset during, the Veteran's period of service, to include his Agent Orange exposure during service.  

The examiner must further opine as to whether the Veteran's service-connected psychiatric disorder, diagnosed as a mood disorder, depressed type; a depressive disorder, not otherwise specified; and a generalized anxiety disorder, or any other service-connected disabilities, caused or aggravated any diagnosed sleep disorders, to include sleep apnea.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed sleep disorders, to include sleep apnea, by the Veteran's service-connected psychiatric disorder, diagnosed as a mood disorder, depressed type; a depressive disorder, not otherwise specified; and a generalized anxiety disorder, or any other service-connected disabilities, is found, the examiner must attempt to establish a baseline level of severity of the diagnosed sleep disorders, to include sleep apnea, prior to aggravation by the service-connected disabilities.  

The examiner must specifically acknowledge and discuss any reports by the Veteran that his sleep disorders were first manifested during his period of service, and had continued since service.  

The report must include a complete rationale for all opinions expressed.  

4.  Make arrangements for the entire claims file, to include all electronic records, to be forwarded to an appropriate examiner to determine the likely etiology of the Veteran's claimed bilateral hearing loss and tinnitus.  The examiner must specifically indicate if the Veteran was diagnosed with bilateral hearing loss and tinnitus.  

Based on a review of the claims file and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any diagnosed bilateral hearing loss and tinnitus were etiologically related to, or had their onset during, the Veteran's period of service, or were the result of exposure to acoustic trauma during the Veteran's period of service. 

The examiner must specifically acknowledge and discuss any reports by the Veteran that his hearing loss and tinnitus were first manifested during his period of service, and had continued since service.  

The report must include a complete rationale for all opinions expressed.  

5.  Then readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


